Citation Nr: 1215823	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  06-31 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee disorder, claimed as secondary to the Veteran's service-connected pes planus.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1944 to May 1946.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision by the Department of Veterans Affairs (VA) Newark, New Jersey Regional Office (RO). 

This is the second time that this claim has come before the Board.  In a July 2009 decision, the Board denied the claim that remains on appeal.  The Board also denied the Veteran's claim for an increased rating for his pes planus, and it remanded three service connection claims in order that a Statement of the Case could be issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO issued a Statement of the Case for those issues in March 2010.  As the Veteran did not file a Substantive Appeal, these issues are no longer before the Board.

The Veteran appealed the denials of service connection for his claimed right knee disorder and of an increased rating for his pes planus to the Court of Appeals for Veterans Claims (Court).  In August 2011, the Court approved a Joint Motion for Remand regarding the Veteran's claim for service connection for a right knee disorder; that same Joint Motion noted, however, that the parties did not intend to disturb the increased rating denial.  Accordingly, that issue is also no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board denied the Veteran's claim for service connection in a July 2009 decision.  The Board found both that there was no evidence that the Veteran was currently suffering from a right knee disorder, and that there was no evidence that his claimed right knee disorder was secondary to his service-connected pes planus.  The Board acknowledged that the Veteran underwent two VA examinations, but that he did not undergo an examination specific to his claim for service connection.  The Board wrote that such an examination was not necessary, citing the missing evidence highlighted above.

In their Joint Motion, the parties noted the Veteran's two VA examinations, but found that these were inadequate for the purposes of rating the Veteran's right knee claim.  The parties wrote that because the Veteran underwent a VA examination, "the Board erred in failing either to ensure that it was adequate or to notify [the Veteran] why an adequate medical examination will not or cannot be provided."  

Again, the Board notes that these examinations were specific to the Veteran's claims for an increased rating for his pes planus (the September 2005 examination) and to the Veteran's claim for residuals of a cold injury (the April 2007 examination).  The examiners did not comment on the Veteran's claimed right knee condition because they were not asked to do so.  

That being said, the Board acknowledges that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  Thus, the Board shall remand the Veteran's claim for further development.

Finally, before turning to the directives of the remand, the Board notes that in an April 2012 brief, the Veteran's attorney urged the Board to grant service connection based on the evidence of record.  Specifically, the attorney cited an April 2012 opinion from Dennis Gage, MD, that provided a favorable opinion regarding the etiology of the Veteran's claim.

In that April 2012 letter, Dr. Gage wrote: "With reference to above individual, I have evaluated his condition and it is my opinion that it is more likely than not that his current right knee disorder is secondary to and precipitated by or aggravated by his service-connected pes planus."  That single sentence constitutes the entirety of Dr. Gage's letter.

For numerous reasons, the Board finds this letter to be inadequate.  First, Dr. Gage does not specify from what particular right knee disorder the Veteran suffers.  Second, Dr. Gage's one sentence opinion is conclusory, unenhanced by any commentary that allows it to be weighed against the other evidence of record.  To be considered probative evidence, a conclusion from a doctor or other medical professional must be enhanced by sufficient commentary so as to allow for weighing of that conclusion.  Thus, this letter is insufficient to grant the benefit sought.  

Under the circumstances described above, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination before an examiner with the appropriate expertise in diagnosing musculoskeletal disabilities.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what, if any, right knee disorder does the Veteran currently suffer?  

b) If you find that the Veteran currently suffers from a right knee disorder, then is it at least as likely as not that this condition is causally related to his active service?

c) Is the Veteran's right knee disorder secondary to his service-connected pes planus, meaning is his right knee disorder proximately due to or the result of his service-connected pes planus?  

d) Is the Veteran's right knee disorder aggravated by his service-connected pes planus, meaning has there been any increase in the severity of this condition that is due to or the result of his service-connected pes planus and not due to the natural progression of his condition?  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to render a determination as to the etiology, he/she should so state and indicate the reasons.

2.  The RO/AMC should then readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



